Citation Nr: 0504592	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  02-12 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
including as a result of exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the above claim.

The claim was remanded in June 2004 by the Board to schedule 
the veteran for a hearing.  In January 2005, he presented 
testimony by video-conference before the undersigned Veterans 
Law Judge.  A transcript of the hearing has been associated 
with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

At his January 2005 hearing, the veteran submitted a medical 
statement from Dr. James P. Griffin.  Dr. Griffin stated that 
it was "most likely that the lung problems [the veteran] 
chronically suffers with are a result of his Agent Orange 
exposure."  The veteran's records show service in Vietnam 
and he is presumed to have been exposed to Agent Orange.  In 
view of the foregoing, he should be scheduled for a VA 
examination to obtain an opinion as to the etiology of his 
pulmonary disorder, with review of the claims folder.  See 38 
U.S.C.A. § 5103A(d).  

Additionally, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The RO did 
not provide the veteran adequate notice in its April 2002 
letter, and this must be accomplished on remand.  

Finally, the veteran testified that he had recently received 
treatment at the VA Clinic in Texarkana, Arkansas, and that 
he was again scheduled for treatment in April 2005.  He 
indicated that he was also scheduled for evaluation at the VA 
Clinic in Shreveport, Louisiana.  These records should be 
obtained on remand.

Accordingly, the claim is REMANDED for the following:  

1.  Provide the veteran with a VCAA 
letter, informing him about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) the information and evidence 
that VA will seek to provide; (3) the 
information and evidence he is expected 
to provide; and (4) request or tell the 
claimant to provide any evidence in his 
possession that pertains to the claim.  A 
copy of this letter should be associated 
with the claims folder.

2.  Make arrangements to obtain the 
veteran's treatment records for a 
pulmonary disorder from the VA Clinics in 
Texarkana, Arkansas, and Shreveport, 
Louisiana, dated since January 2004.

3.  Thereafter, schedule the veteran for 
an appropriate VA examination to 
determine the nature and etiology of his 
pulmonary disorder.  The claims file must 
be made available to the examiner, and 
the examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  

The examiner should state whether it is 
at least as likely as not that the 
veteran's current pulmonary disorder had 
its onset during active service or is 
related to any in-service disease or 
injury, including exposure to Agent 
Orange or other herbicides or the 
complaints of shortness of breath in July 
1967.  

The examiner must provide a comprehensive 
report, including complete rationales for 
all conclusions reached.  

4.  Then, review the claims folder and 
ensure that the medical report is 
complete and in full compliance with the 
above directives.  If the report is 
deficient in any manner or fails to 
provide the specific opinion(s) 
requested, it must be returned to the 
examiner for correction.  38 C.F.R. § 4.2 
(2004); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim on appeal remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


